ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20120105469-40 Certificate of Change Pursuant to NRS 78.209 Filing Date and Time 02/14/2012 3:33 PM Entity Number E0357212010-1 Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of corporation: SPORT TECH ENTERPRISES, INC. 2. The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders. 3. The current number of authorized shares and the par value, if any, of each class or series, if any, of shares before the change: COMMON STOCK AUTHORIZED: 100,000,$0.001. PREFERED STOCK AUTHORIZED: 10,000,000, PAR VALUE $0.001. 4. The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: COMMON STOCK AUTHORIZED: 100,000,$0.001. PREFERED STOCK AUTHORIZED: 10,000,000, PAR VALUE $0.001. 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issued share of the same class or series: THIRTY (30) SHARES OF COMMON STOCK FOR EVERY ONE (1) SHARE OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK. 6. The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: FRACTIONAL SHARES, IF ANY, WILL BE ROUNDED UP TO THE NEXT WHOLE SHARE. 7. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 8. Signature: (required) X /S/ANDREW I. WIDME President Signature of Officer Title IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected.
